



Exhibit 10.6


CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN


STOCK OPTION AGREEMENT


TERMS AND CONDITIONS OF STOCK OPTIONS
CLASS 1 COMMON STOCK
Name of Participant:
 
Grant Date:
_______________
Number of Options Granted:
 
Exercise Price:
 
Vesting Date:
________________: 100% of the Option Shares
Termination Date:
________________



Constellation Brands, Inc. (the “Company”) hereby awards under the Company’s
Long-Term Stock Incentive Plan, Amended and Restated as of July 18, 2017 (the
“Plan”) to the designated participant (the “Participant”), stock options to
purchase  Class 1 Common Stock, par value US$0.01 per share, of the Company
(“Shares”). The principal features of this Award are set forth above, including
the date of grant of the stock options (the “Grant Date”). The stock options
represented by this agreement (the “Options”) are subject to the provisions of
the terms and conditions of the agreement and the appendix, if any (together,
the “Agreement”). The Options are Non-Qualified Stock Options granted pursuant
to Section 5 of the Plan.


PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THE
AGREEMENT. TO THE EXTENT ANY CAPITALIZED TERMS USED IN THE TERMS AND CONDITIONS
ARE NOT DEFINED HEREIN, THEY WILL HAVE THE MEANING ASCRIBED TO THEM IN THE PLAN.


BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS AWARD OF
OPTIONS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THE AGREEMENT), I AGREE THAT
MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE PROVISIONS OF THE PLAN AND THE
AGREEMENT (INCLUDING ITS TERMS AND CONDITIONS AND THE APPENDIX, IF ANY, FOR MY
COUNTRY OF RESIDENCE).


1

--------------------------------------------------------------------------------









1.Term of Options. The Options hereby granted on the Grant Date (as set forth on
the first page of this Agreement) to purchase up to the Number of Options
Granted (as set forth on the first page of this Agreement) will terminate and
expire, to the extent not previously exercised or earlier terminated as provided
in this Agreement, at 5:00 p.m. U.S. Eastern Time on the Termination Date (as
set forth on the first page of this Agreement). All references to times and
dates in the Plan or in documents or materials relating to the Plan refer to
Eastern Standard Time (or Eastern Daylight Savings Time, as appropriate) in the
United States of America and to dates in New York State based on such Eastern
Standard Time (or Eastern Daylight Savings Time, as appropriate).


2.Vesting Schedule and Exercise Period.


(a)    Service. Except as otherwise provided for in this Section, the Options
shall vest and become exercisable in accordance with the Vesting Dates (as set
forth on the first page of this Agreement); provided, in each case, that the
Participant remains in Continuous Service with the Company until such date.


(b)     Death or Disability. Subject to the limitations on exercise set forth
below, if a Participant dies or suffers a Disability (as defined below), all the
unvested Option Shares shall become immediately vested and exercisable on the
date of death or Disability. Options which have vested due to death or
Disability prior to the date that the Participant is no longer in Continuous
Service with the Company may be exercised within three (3) years after the date
of death or Disability. “Disability” means a disability as defined under
Treasury regulation section 1.409A-3(i)(4)(i)(A) which generally means that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months.


(c)    Other Terminations. Subject to the limitations on exercise set forth
below, if a Participant ceases to be in Continuous Service with the Company, and
Section 2(b) is not applicable to the Participant, all the unvested Option
Shares shall become immediately forfeited on the date that the Participant
ceases to be in Continuous Service and Options which have vested prior to the
date may be exercised for a period of three (3) years following such
termination.


(d)    Limitations on Exercise.
    
(i)    No Option may be exercised by any person if any time after the Grant Date
(as set forth on the first page of this Agreement) the Participant’s
relationship with the Company has been terminated for Cause, as defined in the
Plan.


(ii)    Any Options which are exercisable under this Section that are not
exercised within the applicable period specified in this Section, will
automatically terminate at the end of that applicable period.


(e)    Clawback. Notwithstanding any provision to the contrary, any “clawback”
or “recoupment” policy required under applicable law or provided for under
Company policy shall automatically apply to this Award.


3.Manner of Exercise.


(a)The Participant can exercise Options by complying with the provisions of the
Plan and by following instructions provided in materials distributed by the
Company. Unless such alternatives are limited by the Company in its sole
discretion, the Exercise Price (as set forth on the first


2

--------------------------------------------------------------------------------





page of this Agreement), for the number of Option Shares being purchased and any
related withholding tax obligations may be paid by the Participant by (i)
delivery of cash, money order or a certified or cashier’s check; (ii) tendering
previously acquired Shares or shares of Class A Common Stock, par value US$0.01
per share, of the Company (“Class A Shares”), as provided for in the Plan; (iii)
delivery of a conversion notice or other conversion instructions acceptable to
the Company irrevocably electing to convert a sufficient number of Shares
received under the Option into Class A Shares (“Conversion Shares”) together
with delivery of irrevocable instructions to a broker or other agent acceptable
to the Company to promptly sell the Conversion Shares received under the Option
and to deliver to the Company the appropriate amount of proceeds; and/or (iv)
any other payment method that is established by the Company (which payment
method may be restricted or eliminated from time to time by the Company, in its
sole discretion).


(b)The Company will, without transfer or issue tax to the Participant, issue and
cause to be delivered to the Participant the number of Option Shares purchased
as soon as reasonably practicable after the Participant has appropriately
exercised any Options. The Company is not required to issue Shares to the
Participant until all obligations to withhold taxes, if any, have been resolved
to the satisfaction of the Company.


4. Board Discretion. The Company’s Board of Directors, in its absolute
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested Options at any time. If so accelerated, such
Options shall be considered as having vested as of the date specified by the
Board.


5.Code Section 409A. The Options are intended to be exempt from Code Section
409A and the Treasury regulations and guidance issued thereunder (“Section
409A”) and, accordingly, the terms of the Agreement shall be construed to
preserve such exemption. To the extent that the Options are subject to the
requirements of Section 409A, the Agreement shall be interpreted and
administered in accordance with the intent that the Participant not be subject
to tax under Section 409A. Neither the Company nor any of its Subsidiaries shall
be liable to any Participant (or any other individual claiming a benefit through
the Participant) for any tax, interest, or penalties the Participant might owe
as a result of participation in the Plan, and the Company and its Subsidiaries
shall have no obligation to indemnify or otherwise protect the Participant from
the obligation to pay any taxes pursuant to Section 409A, unless otherwise
specified.


6.Responsibility for Taxes & Withholding.


(a)    The Participant acknowledges that the ultimate liability for all taxes or
other tax related items (“Tax-Related Items”) related to the Participant's
participation in the Plan and legally applicable to the Participant is and
remains the Participant’s responsibility. The Participant further acknowledges
that the Company and/or its Subsidiaries (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect to the Options, including, but not limited to, the grant, vesting or
exercise of the Options, the issuance of Shares upon exercise of the Options,
the subsequent sale of Shares acquired pursuant to such exercise and the receipt
of any dividends; and (2) do not commit to and are under no obligation to
structure the terms of any Award to reduce or eliminate Participant’s liability
for Tax-Related Items.


(b)    The Participant agrees as a condition of his or her participation in the
Plan to make arrangements satisfactory to the Company to enable it to satisfy
any withholding, payment and/or collection requirements associated with the
satisfaction of the Tax-Related Items. The withholding obligation shall be
satisfied in a manner acceptable to the Company in its sole discretion and may
include the following methods: (1) by the Company withholding all applicable
amounts from the Participant’s


3

--------------------------------------------------------------------------------





cash compensation due to the Participant, (2) by surrender to the Company by
attestation to the ownership of Shares already owned that would satisfy the
withholding amount, or by having the Company retain a portion of the Shares
otherwise issuable upon exercise of the Options, or (3) by delivery of a
conversion notice or conversion instructions acceptable to the Company
irrevocably electing to convert a sufficient number of Shares received under the
Option into Conversion Shares together with delivery of irrevocable instructions
to a broker or other agent acceptable to the Company to promptly sell the
Conversion Shares received under the Option and to deliver to the Company the
appropriate amount of proceeds to satisfy the withholding requirements. To avoid
negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding amounts or
other applicable withholding rates (but not in excess of the maximum amount
permitted for tax withholding under applicable law). Furthermore, the
Participant agrees to pay the Company any amount the Company may be required to
withhold, collect or pay as a result of the Participant’s participation in the
Plan or that cannot be satisfied by deduction from the Participant’s cash
compensation paid to the Participant by the Company or sale of the Shares
acquired under the Plan. The Participant acknowledges that he or she may not
participate in the Plan unless the tax withholding, payment and/or collection
obligations of the Company are satisfied.


7.No Transfer of Options. Unless transferability is authorized by the Option
grant or otherwise permitted by the Committee, Options are not transferable by
the Participant other than (a) by will or the laws of descent and distribution,
or (b) pursuant to a domestic relations order. Because of laws affecting the
transferability of the Option Shares, the Participant should understand the
securities laws and other implications of any transfer of Options. Any attempt
at assignment, transfer, pledge, hypothecation, or other disposition of the
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon such Option, shall be null and void and without effect.


8.Transferability of Shares. Following exercise of the Option and issuance of
Shares, in the event the Company permits the Participant to arrange for sale of
Shares through a broker or another designated agent of the Company, the
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may place a restrictive legend or stop
transfer notation on any certificate that may be issued to represent such Shares
or on its books with respect to such Shares. If a legend or stop transfer
notation is placed on any certificate or the Company’s books with respect to the
Participant’s Shares, the Participant may only sell such Shares in compliance
with such legend or notation.


9.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Options (whether vested or
unvested) unless and until such Options are exercised and the corresponding
Shares are issued. After such issuance, the Participant shall have the rights of
a stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares, if any.


10.Acknowledgment. The Participant acknowledges and agrees to the following:


(a)The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.




4

--------------------------------------------------------------------------------





(b)The grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options or benefits in
lieu of the Options even if the Options have been granted repeatedly in the
past.


(c)All determinations with respect to such future Options, if any, including but
not limited to, the times when the Options shall be granted or when the Options
shall vest, will be at the sole discretion of the Board.


(d)The Participant’s participation in the Plan is voluntary.


(e)The future value of the Shares is unknown and cannot be predicted with
certainty.


(f)No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Options or Shares and the Participant irrevocably releases the
Company and its Subsidiaries from any such claim that may arise.


(g)Neither the Plan nor the Options shall be construed to confer upon the
Participant any right to be retained as a Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Director’s Continuous Service at any time.


(h)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


(i)The Company reserves the right to impose other requirements on participation
in the Plan, on the Options and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with Applicable Laws or facilitate the administration of the Plan, and to
require the Participants to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.


11.Changes in Stock. In the event of a change in the capital stock of the
Company as set forth in Section 16 of the Plan, the number and kind of
unexercised Options and the Exercise Price of such Options are subject to
adjustment consistent with such change to prevent substantial dilution or
enlargement of the rights granted to, or available for, the Participant
hereunder.


12.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s records as the Participant’s
address.


13.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


14.Plan Governs. The Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of the Agreement
and one or more provisions of the


5

--------------------------------------------------------------------------------





Plan, the provisions of the Plan shall govern.


15.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


16.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.


17.Severability. In the event that any provision in the Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.


18.Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.


19.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
equity-based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.


20.Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares. The Participant understands that the exercise of the Options under the
Plan and the issuance, transfer, assignment, sale, or other dealings of the
Shares shall be subject to compliance by the Company and any of its Subsidiaries
and the Participant with all applicable requirements under the laws, rules, and
regulations of the country of which the Participant is a resident and/or
provides services. Furthermore, the Participant agrees that he or she will not
acquire Shares pursuant to the Plan except in compliance with Applicable Laws.


The Company shall not be required to transfer or deliver any Shares or dividends
or distributions relating to such Shares until it has been furnished with such
opinions, representations or other documents as it may deem necessary or
desirable, in its discretion, to ensure compliance with any law or Rules of the
Securities and Exchange Commission or any other governmental authority having
jurisdiction under the Plan or over the Company, the Participant, or the Shares
or any interests therein. The Award of Options evidenced by the Agreement is
also subject to the condition that, if at any time the Committee administering
the Plan shall determine, in its discretion, that the listing, registration or
qualification of the Shares (or any capital stock distributed with respect
thereto) upon the New York Stock Exchange (or any other securities exchange or
trading market) or under any United States state or Federal law or other
applicable Rule, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the granting
of the Award of Options evidenced by the Agreement or the issuance, transfer or
delivery of the Shares (or the payment of any dividends or other distributions
related to the Shares), the Company shall not be required to transfer or deliver
any Shares or dividends or distributions relating to such Shares unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained to the complete satisfaction of the Committee and free of
any conditions not acceptable to the Committee.




6

--------------------------------------------------------------------------------





21.Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use,
processing, and transfer, in electronic or other form, of his or her personal
data by and among, as applicable, the Company and any of its Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Company and any of its Subsidiaries may hold certain personal information about
the Participant including, but not limited to, the Participant’s name, home
address, email address, and telephone number, date of birth, social security
number (or any other social or national identification number), salary,
nationality, job title, number of Options and/or Option Shares held and the
details of all Options or any other entitlement to Shares awarded, exercised,
cancelled, vested, unvested or outstanding for the purpose of implementing,
administering and managing the Participant’s participation in the Plan (the
“Data”). The Participant understands that the Data may be transferred to the
Company, any of its Subsidiaries, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that any
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole
purpose of implementing, administering and managing his or her participation in
the Plan, including any requisite transfer of such Data to a broker or other
third party assisting with the administration of Options under the Plan or with
whom Shares acquired pursuant to the exercise of the Options or cash from the
sale of such Shares may be deposited. Furthermore, the Participant acknowledges
and understands that the transfer of the Data to the Company, any of its
Subsidiaries, or to any third parties is necessary for his or her participation
in the Plan. The Participant understands that the Data will be held only as long
as is necessary to implement, administer and manage his or her participation in
the Plan. The Participant understands that he or she may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein by contacting the Company’s Global Privacy Lead at
privacy@cbrands.com. The Participant further acknowledges that withdrawal of
consent may affect his or her ability to vest in or realize benefits from the
Options, and his or her ability to participate in the Plan. For more information
on the consequences of refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact the Company’s Global Privacy
Lead at privacy@cbrands.com.


Finally, upon request of the Company, the Participant agrees to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company) to the Company that the Company may deem necessary
to obtain from the Participant for the purpose of administering the
Participant’s participation in the Plan in compliance with the data privacy laws
in the Participant’s country, either now or in the future. The Participant
understands and agrees that the Participant will not be able to participate in
the Plan if the Participant fails to provide any such consent or agreement
requested by the Company.


22.No Listing of Option Shares; Conversion. The Company has not listed the
Option Shares for trading on the New York Stock Exchange and does not intend to
effect such a listing. Pursuant to the Certificate of Incorporation of the
Company, Option Shares may be converted into Class A Shares, but only if the
Class A Shares received upon the conversion are sold or transferred immediately
following the conversion in a market transaction or qualifying private
transaction as such terms are defined in the Company’s Certificate of
Incorporation. The Class A Shares into which Option Shares may be converted have
been or will, prior to issuance, be listed for trading on the New York Stock
Exchange.




7

--------------------------------------------------------------------------------





23.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.


24.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Plan be drawn up in English. If the Participant receives this
Agreement, the Plan or any other document related to the Plan translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.


25.Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Option grant and the Shares acquired under the Plan shall be subject to any
and all special terms and provisions as set forth in the Appendix, if any, for
the Participant’s country of residence.




8

--------------------------------------------------------------------------------





APPENDIX


In addition to the terms and conditions of the Constellation Brands, Inc.
Long-Term Stock Incentive Plan, as Amended and Restated as of July 18, 2017 (the
“Plan”) and the Agreement, the Participant’s grant of Options is subject to the
following additional terms and conditions as set forth in this appendix (the
“Appendix”). All defined terms as contained in this Appendix shall have the same
meaning as set forth in the Plan and the Agreement.


MEXICO
_____________________________________________________________________________


1.    Use of English Language. The parties acknowledge that it is their express
wish that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  As a convenience, the
award agreement and other documents may have been translated into Spanish.   If
the meaning of the translated version of any document or text is different than
the English version, the English version will control. Uso del idioma inglés.
Las partes señalan que es su expreso deseo que el presente acuerdo, así como
todos los documentos, comunicaciones y procedimientos judiciales en los que
entren a ser parte, otorgados o instituidos a este respecto, o relacionados
directa o indirectamente con el mismo, se redacten en inglés. Para su comodidad,
el acuerdo de adjudicación y otros documentos pueden haberse tracucido sido
traducidos al español. Si el significado de la versión traducida de cualquier
documento o texto no fuera el mismo que el de la versión inglesa, prevalecerá el
significado de la versión inglesa.




9